UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31,2011 Date of reporting period:December 31,2011 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2011 A mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, The last calendar quarter of 2011 was an exceptionally good one for our equity performance reversing substantially all of the volatile summer months.Your Fund realized a return of +11.26% during the last quarter, ending December 31, 2011.For the 12 month period ending December 31, 2011 due to the many factors affecting markets in the U.S. and Europe, including the extremely volatile third quarter, the Fund earned +0.67%.We are pleased, however, with our long term performance.See page 11 in our 2011 Annual Report. The top five performing stocks held by the Fund for the year 2011 were: Hansen Natural Corp. +76.2%; MasterCard Inc. Cl A +66.4%; TJX Cos. +45.4%; UnitedHealth Group, Inc. +40.3% and Rackspace Hosting Inc. +36.9%. The headwinds of European risk and Washington uncertainties and now elections have continued compression in price earnings ratios, although not as severe as in the third quarter.Real corporate strength and earnings power continues understated in the current market pricing environment.In our view, the most important investment consideration is to remain invested in a diversified growth portfolio of stocks, with outstanding investment characteristics and a solid earnings outlook over a reasonable time period. Businesses have been expanding and there are notable pockets of scarcity in skilled labor which is normal at this stage of an extended business cycle.Overall Gross Domestic Product (“GDP”) data indicates a growth rate close to the historical norm of +3% as a result of the stronger private sector business growth and a weaker government spending environment.The economy has continued to wean itself from government stimulus to self-sustaining activity with indications that population growth and low mortgage rates have brought housing inventory to a normal level. The future looks like we have a “worrisome” but solid business environment for some time to come, perhaps the balance of the decade, as the typical excesses seen with bubbles isn’t on the visible horizon.Recent Institute for Supply Management (“ISM”) data has virtually all factors showing better business activity, with only the problematic Euro and Mid-East revolutions as minor clouds. We are also pleased to have added Charles Ryan to our team of stock pickers along with Tim Evnin and Jian Wang.Charlie ran the flagship fund at Bank of New York and also was co-manager of the large cap growth fund at the US Trust Co. He is a partner of Evercore Wealth Management LLC. January 20th, 2012 Sincerely, Robert P. Morse President Please see the following page for important information. -1- Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The Price to Earnings (P/E) Ratios are calculated by dividing current price of the stock by the company’s estimated earnings per share for the current calendar year. Diversification does not assure a profit nor protect against loss in a declining market. The Wall Street Fund, Inc. is distributed by Quasar Distributors, LLC. -2- THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS December 31, 2011 Shares Value COMMON STOCKS – 99.4% Beverages – 2.3% Hansen Natural Corp. (#) (a) $ Biotechnology – 5.3% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Building & Construction – 2.2% D.R. Horton, Inc. Chemicals – 4.3% Air Products & Chemicals, Inc. Celanese Corp. – Series A Dow Chemical Co. Drugs – 2.0% Bristol Myers Squibb Co. Electrical Equipment – 1.6% Roper Industries, Inc. Energy – 8.3% Chevron Corp. Devon Energy Corp. Marathon Oil Corp. Williams Companies, Inc. Energy Equipment & Services – 3.9% National Oilwell Varco, Inc. RPC, Inc. Financial Services – 4.5% American Express Co. Mastercard, Inc. Food Services – 2.1% Yum Brands, Inc. Furnishings – 0.9% Tempur Pedic International, Inc. (a) Health Care Services – 2.9% AmerisourceBergen Corp. UnitedHealth Group, Inc. Insurance – 1.9% ACE Ltd. (b) Leisure – 3.6% Carnival Corp. Las Vegas Sands Corp. (a) Machinery – 3.5% Caterpillar, Inc. Cummins, Inc. Media – 1.8% DIRECTV – Class A (a) Walt Disney Co. Office Equipment – 6.3% Apple, Inc. (a) EMC Corp. (a) International Business Machines Corp. Western Digital Corp. (a) Retail – 4.9% Macy’s, Inc. TJX Companies, Inc. Semiconductors – 5.3% Intel Corp. KLA-Tencor Corp. Services – 14.4% Accenture PLC – Class A (b) Amazon.com, Inc. (a) American Tower Corp. – Class A Ancestry.com Inc. (a) Automatic Data Processing Inc. Google, Inc. – Class A (a) Rackspace Hosting, Inc. (a) The accompanying notes are an integral part of these financial statements. -3- THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) December 31, 2011 Shares Value COMMON STOCKS – 99.4% (continued) Services – 14.4% (continued) United Parcel Service, Inc. – Class B $ Software – 3.0% Microsoft Corp. Oracle Corp. Specialty Retail – 12.7% AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Coach, Inc. Home Depot, Inc. Nike, Inc. Tiffany & Co. VF Corp. Transportation – 1.7% J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $22,517,476) SHORT-TERM INVESTMENT – 1.2% Money Market Fund – 1.2% First American Prime Obligations Fund, Class Z, 0.036% (c) TOTAL SHORT-TERM INVESTMENT (Cost $333,637) TOTAL INVESTMENTS (Cost $22,851,113) – 100.6% Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (#)Name changed to Monster Beverage Corp. effective January 9, 2012. (a)Non-income producing security (b)Foreign Domiciled (c)Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2011 The accompanying notes are an integral part of these financial statements. -4- THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 ASSETS: Investments, at value (cost $22,851,113) $ Receivable for investment securities sold Receivable for fund shares sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Payable for capital shares redeemed Investment advisory fee payable (Note 4) Shareholder servicing fee payable Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized loss on investments ) TOTAL NET ASSETS $ Shares outstanding (5,000,000 authorized, $1.00 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2011 INVESTMENT INCOME: Dividend income (net of $2,912 foreign tax withheld) $ Total investment income EXPENSES: Investment advisor fees (Note 4) Administration and fund accounting fees Shareholder servicing fees (Note 4) Federal and state registration fees Transfer agent fees and expenses Professional fees Directors’ fees and expenses Insurance expense Custody fees Reports to shareholders Miscellaneous expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. -5- THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investment transactions Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS — — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $
